Name: Commission Regulation (EEC) No 889/80 of 11 April 1980 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 80 Official Journal of the European Communities No L 96/25 COMMISSION REGULATION (EEC) No 889/80 of 11 April 1980 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organ ­ ization of the market in poultrymeat ('), as amended by Regulation (EEC) No 369/76 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, amended by Regulation (EEC) No 1 264/79 (5 ), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereeas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in nationl currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds : Whereas it follows from applying these rules and criteria to the present situation on the market in poul ­ trymeat that the refund should be fixed at an amount which Would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time : HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 14 April 1980 . Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (4 ), as (') OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 45, 21 . 2. 1976, p. 3 . (J) OJ No L 282, 1 . 11 . 1975, p . 90 . h) OJ No L 84, 4. 4. 1979, p. 1 . p) OJ No L 161 , 29 . 6 . 1979, p. 1 . 12. 4 . 80No L 96/26 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1980 . For the Commission Finn GUNDELACH Vice-President 12 . 4 . 80 Official Journal of the European Communities No L 96/27 ANNEX to the Commission Regulation of 11 April 1980 fixing the export refunds on poultrymeat CCT heading No Description Refund \ ECU/100 units 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks' : I. Turkeys and geese 3-50 II . Other 1-70 ECU/100 kg 02.02' Dead poultry (that is to say fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : For all exports except to the United States of America : A. Whole poultry : I. Fowls : I a) Plucked and gutted, with heads and feet, knownas '83 % chickens' 19-00 I b) Plucked and drawn, without heads and feet butwith hearts, livers and gizzards, known as '70 %chickens' 19-00 c) Plucked and drawn, without heads and feet and without hearts , livers and gizzards, known as '65 % chickens' 19-00 II . Ducks : l a) Plucked, bled, not drawn or gutted with heads and feet, known as 85 % ducks 22-00 b) Plucked and drawn without heads and feet, with hearts , livers and gizzards known as 70 % ducks 22-00 c) Plucked and drawn without heads and feet, without hearts , livers and gizzards, known as 63 %y ducks 22-00 IV. Turkeys 15-00 B. Poultry cuts (excluding offals) .- ll II. Unboned (bone-in) : ll a) Halves or quarters : ll 1. Of fowls 20 00 . 2 . Of ducks 26-00 4. Of turkeys 16-00 b) Whole wings, with or without tips 15-00 d ) Breasts and cuts of breasts : \\ 2. Of turkeys 24-00 3 . Of other poultry 28-00 e) Legs and cuts of legs : ll 2. Of turkeys \ aa) Drumsticks and cuts of drumsticks 13-00 bb) Other 23-00 \ 3. Of other poultry 26-00